Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17183496 filed on 02/24/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-9, 21-31 in the reply filed on 01/05/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 21 recites the limitation “determining a desired cutoff frequency for the transistor”.  The metes and bounds of the claimed limitation can not be determined for 
	Claims 22-27 are also rejected under 112(b) as they depend on base claims 21.
	Claim 28 recites the limitation “determining a desired cutoff frequency for the transistor, wherein the desired cutoff frequency is between 190 GHz and 270 GHz, which corresponds to a source side pitch of the transistor between 50 nm to 100 nm; wherein the source-side pitch of the transistor is defined by the at least three gates”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: The source/side pitch has not been defined clearly.
	Claims 29-31 are also rejected under 112(b) as they depend on base claims 28.
	The examiner recommends to define the “determining” process, adding the limitations of claim 5 to define the source-side pitch, adding the cutoff frequency range to overcome the 112(b) rejections.
           If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2014/0084374).
Regarding independent claim 1, Huang et al. teach a method of forming a semiconductor device comprising:
 forming an active semiconductor region (Fig. 2, region where transistors 210, 220, 230, 240 are formed) in a substrate (Fig. 2, the transistors are naturally formed on a substrate); and 
forming at least three gates (Fig. 2, elements 214, 224, 234) of a transistor (Fig. 2, transistors 210, 220, 230) over the substrate; 
forming source regions  and drain regions in the active semiconductor region (Fig. 2, elements 212, 216, 222, 226, 232, 236 are source and drain regions) on opposite sides of each of the at least three gates, 
wherein a source region (Fig. 2, element 216) corresponding to a first gate of the at least three gates and a source region (Fig. 2, element 222) corresponding to a second gate of the at least three gates coincide and have a first width (Fig. 2, element 284), and 
wherein a drain region (Fig. 2, element 226) corresponding to the second gate of the at least three gates and a drain region (Fig. 2, element 232) corresponding to a third gate of the at least three gates coincide and have a second width (Fig. 2, element 286) that is not equal to the first width (paragraph 0048).
Regarding claim 2, Huang et al. teach wherein the second width is greater than the first width (paragraph 0048 discloses that the second width can be increased).
Regarding claim 3, Huang et al. teach wherein spacings between adjacent gates in the at least three gates include a first spacing and a second spacing that is not equal to the first spacing (Fig. 2, the spacings are 284, 286, 288, paragraph 0048-0052 disclose the spacings have different distances).
Regarding claim 4, Huang et al. teach wherein the first spacing defines the first width and the second spacing defines the second width, the first spacing being less than the second spacing (Fig. 2, paragraph 0048-0052).
Regarding claim 5, Huang et al. teach wherein the at least three gates define a drain-side pitch and a source-side pitch of the transistor, wherein the drain-side pitch is equal to a sum of the first width and a width of (Fig. 2, element 250/260/270) one of the at least three gates, and wherein the source-side pitch is equal to a sum of the second width and the width of the one of the at least three gates, the source-side pitch being less than the drain-side pitch (paragraph 0046-0052).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0084374) in view of Cantone et al. (US 2015/0318181).
Regarding claim 6, Huang et al. teach all of the limitations as discussed above.
	Huang et al. do not explicitly disclose forming a layer of material over the substrate; forming mandrels over the layer of material; and forming the at least three gates by etching the layer of material, wherein a pattern of the at least three gates is defined by a pattern of the mandrels.
	Cantone et al. teach a method comprising forming a layer of material (Figs. 1-14, element 16) over the substrate (Fig. 1, element 14); forming mandrels (Fig. 2, element 32) over the layer of material; and forming the at least three gates by etching the layer of material (Figs. 1-14, paragraph 0012, 0043 disclose the capability of using the self aligned double pattering to pattern gates), wherein a pattern of the at least three gates is defined by a pattern of the mandrels.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Huang et al. according to the teachings of Cantone et al. with the motivation to provide variable spacings (paragraph 0043).
Regarding claim 7, Huang et al. modified by Cantone et al. teach wherein adjacent mandrels have a pitch P, and wherein the at least three gates define a drain-side pitch and a source-side pitch of the transistor, the source-side pitch being less than the drain-side pitch, and a sum of the drain-side pitch and source-side pitch being equal to P (Fig. 2 of Huang, paragraph 0046-0052; paragraph 0004, 0016-0032 of Cantone disclose the pitch, thickness, width can be varied).
Regarding claim 8, Huang et al. modified by Cantone et al. teach wherein adjacent mandrels have a pitch P, the method further comprising: forming a spacer (Fig. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the pitch, thickness, and width through routine experimentation and optimization to obtain optimal or desired device performance because the pitch, thickness, and width is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 9, Huang et al. modified by Cantone et al. teach wherein the thickness T of the spacer layer defines a width of the at least three gates (Fig. 2, paragraph 0046-0052 of Hung and Figs. 1-14 and associated specification, paragraph 0012 of Cantone).







Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813